Will — License to sell land for payment of debts — Notice.
Without stopping to examine all the reasons of appeal, I am of opinion that at least two are made out, and that the decree of the probate court should be reversed. First: I think the only fair construction to be put upon the language of the will is, that all the debts of the deceased were to be paid by the appellee personally, and that he accepted the bounty of the testator and the trust of executor upon the condition that he would do so; but, even if the language used by the testator on this point admitted of question, all doubt must disappear when the whole will is considered together. The testator made a specific disposition of all his real estate, small portions being given to each of his four daughters and his son Greenleaf C. George, for life only in every instance but one, with remainders over to the children of the devisees; while to the defendant he gave nearly one third of all his real estate in fee, and in addition about the same share of what was left as he gave to the other children, besides making him residuary legatee as to the personal property, whereby he appears to have received some two thirds of the whole personal estate. When, after doing this, the testator provides in terms that the defendants shall pay the debts (which appear to have been quite inconsiderable in amount), it is not to be doubted, I think, that his intention was to provide for payment of the debts without disturbing the specific devises he had made in favor of his other son and daughters. Secondly: It is clear, I think, that the decree of the probate court should be reversed for want of notice to the children of Eliza Flanders, Harriet M. Wilson, and Sarah A. Kimball, grandchildren of the testator, who were interested in the land as remainder-men under the will.
CUSHING, C. J., and SMITH, J., concurred.
Decree of probate court reversed. *Page 488